DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claim(s) 24, 25, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (EP 3098090, of record).
	As best depicted in Figure 1, Abe teaches a tire construction comprising a plurality of first and second oblique grooves that are open to respective tread edges.  It is further evident that respective grooves terminate when they intersect one another after crossing a tire centerline.  With further respect to the claimed structure, an entire area of said oblique grooves between a tread end and a tire centerline can be viewed as the claimed first steeply inclined portion, any arbitrary axial length of a flat area that is essentially parallel with the axial direction can be viewed as the claimed mildly inclined portion, and the remaining axial length of the flat area and the inclined area up until an oblique groove can be viewed as the claimed second steeply inclined portion.  The combination of an area that is essentially flat and an inclined area is seen to correspond with a gradual decrease in the groove angle with respect to a circumferential direction in the second steeply inclined portion.    
Lastly, regarding claim 24 (and claim 25), first oblique grooves 3 intersect with two grooves between the tire centerline (equator) and a second tread edge and second oblique 


    PNG
    media_image1.png
    600
    725
    media_image1.png
    Greyscale


.  
Allowable Subject Matter
4.	Claims 1-12 and 21-23 are allowed.
5.	Claims 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant's arguments filed April 30, 2021 have been fully considered but they are not persuasive.
	Applicant argues that the claims require that each of the plurality of first oblique grooves intersects with two or more oblique grooves between the tire equator and the second tread edge.  It is emphasized, however, that the claims simply require an intersection with two or more oblique grooves, as opposed to an intersection with two or more second oblique grooves (general characterization of oblique groove does not require presence at a tread edge).    
Conclusion 
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 16, 2021